Citation Nr: 1607237	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder rotator cuff disability.  

2.  Entitlement to service connection for a hernia.  

3.  Entitlement to service connection for bulging discs at C5-6 and C6-7.  

4.  Entitlement to service connection for bilateral knee patellofemoral syndrome.

5.  Entitlement to service connection for an elbow disability. 

6.  Entitlement to service connection for a right wrist disability.  

7.  Entitlement to service connection for a right hamstring strain. 
 
8.  Entitlement to service connection for a spinal cord disability.  

9.  Entitlement to service connection for herpes keratitis.  

10.  Entitlement to service connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 2002 to May 2007.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Gretna, Louisiana.   


FINDING OF FACT

In July 2015 correspondence (VA Form 21-4138) and January 2016 correspondence, the Veteran indicated that it is his intent to withdraw his appeal as to the issues of entitlement to service connection for a right shoulder rotator cuff disability, a hernia, bulging discs at C5-6 and C6-7, bilateral patellofemoral syndrome, an elbow disability, a right wrist disability, a right hamstring strain, a spinal cord disability, herpes keratitis, and a kidney disability.   

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issues of entitlement to service connection for a right shoulder rotator cuff disability, a hernia, bulging discs at C5-6 and C6-7, bilateral patellofemoral syndrome, an elbow disability, a right wrist disability, a right hamstring strain, a spinal cord disability, herpes keratitis, and a kidney disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In July 2015 correspondence (VA Form 21-4138), the Veteran indicated that it is his intent to withdraw his appeal as to the ten (10) issues of entitlement to service connection for a right shoulder rotator cuff disability, a hernia, bulging discs at C5-6 and C6-7, bilateral knee patellofemoral syndrome, an elbow disability, a right wrist disability, a right hamstring strain, a spinal cord disability, herpes keratitis, and a kidney disability.   In a January 2016 informal hearing presentation, the Veteran's accredited representative also indicated that it was the Veteran's intent to withdraw his appeal as to all ten issues.

Thus, there remain no allegations of errors of fact or law for appellate consideration on those ten issues.  Accordingly, the Board does not have jurisdiction to review the issues.

ORDER

The appeal as to the issue of entitlement to service connection for a right shoulder rotator cuff disability is dismissed.  

The appeal as to the issue of entitlement to service connection for a hernia is dismissed.  

The appeal as to the issue of entitlement to service connection for bulging discs at C5-6 and C6-7, is dismissed  

The appeal as to the issue of entitlement to service connection for bilateral knee patellofemoral syndrome is dismissed.  

The appeal as to the issue of entitlement to service connection for an elbow disability is dismissed. 

The appeal as to the issue of entitlement to service connection for a right wrist disability is dismissed.  

The appeal as to the issue of entitlement to service connection for a right hamstring strain is dismissed. 
 
The appeal as to the issue of entitlement to service connection for a spinal cord disability is dismissed.  

The appeal as to the issue of entitlement to service connection for herpes keratitis is dismissed.  

The appeal as to the issue of entitlement to service connection for a kidney disability is dismissed.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


